NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10329

                Plaintiff-Appellee,             D.C. No. 2:13-cr-00318-TLN-1

 v.
                                                MEMORANDUM*
NICHOLAS ROBERT BOWEN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                            Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Nicholas Robert Bowen appeals pro se from the district court’s order

denying his motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Bowen contends that the district court applied an incorrect legal standard


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Bowen’s
request for oral argument is denied.
when evaluating his motion, and that the evidence concerning his medical

conditions, the Bureau of Prisons’ failure to protect him from COVID-19, and his

substantial rehabilitative efforts compelled the court to grant compassionate

release. We conclude that the court did not abuse its discretion. See United States

v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021). The record shows that the court

applied the correct legal standard, properly treating U.S.S.G. § 1B1.13 as

persuasive but not binding.1 See id. at 802. Moreover, the court thoroughly

considered Bowen’s arguments, and acknowledged Bowen’s medical conditions

and efforts to rehabilitate. It nevertheless reasonably concluded that relief was

unwarranted because Bowen’s release would pose a danger to the public and a

reduction in his sentence would not be consistent with the 18 U.S.C. § 3553(a)

factors. See United States v. Keller, 2 F.4th 1278, 1284 (9th Cir. 2021) (district

court may deny compassionate release based on the § 3553(a) factors without first

deciding whether the defendant has shown extraordinary and compelling reasons

for release). This conclusion was logical, plausible, and supported by the record.

See United States v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018).

      Bowen’s request to expedite this appeal is denied as moot.

      AFFIRMED.


1
 Bowen’s reliance on United States v. Shipp, 203 U.S. 563 (1906), is misplaced.
That case provides no support for Bowen’s argument that the district court applied
an incorrect legal standard in evaluating his motion.

                                          2                                     21-10329